Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-6,8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Nakajima et al. (USP 4,013,357) discloses an image forming apparatus, comprising:
a cutting part (11) that cuts a medium, the medium being carried along a carrying path in a carrying direction;
a transfer part (13,14) that is arranged on a downstream side of the cutting part in the carrying direction of the medium and transfers a developer image to the medium;
a medium carrying part (19a,19a’) that is positioned between the cutting part and the transfer part that carries the medium;
a flexure forming part that has a guide part (65) for guiding the medium to be carried along the carrying path, and forms a flexure (b) of the medium by bending the medium between the cutting part and the transfer part in the carrying direction (see at least fig.7,8); and
	an opposing part (62) that is arranged opposing the flexure forming part via a carrying path through which the medium is carried, wherein
	the guide part (20) performs a retreat movement either before or after the cutting part starts to cut the medium, wherein the retreat movement is a movement of the guide part in which the guide part moves in a direction away from the opposing part (see at least C12/L46-C13/L35).
	Regarding claim 12, Nakajima et al. (USP 4,013,357) discloses an image forming apparatus, comprising:
a cutting part (11) that cuts a medium;
a transfer part (13,14) that is arranged on a downstream side of the cutting part in a carrying direction of the medium and transfers a developer image to the medium; and
a member (65) that guides the medium and forms a flexure of the medium between the cutting part and the transfer part in the carrying direction (see at least fig.1,3).
	However, the neither Takagi nor the prior art of record fairly disclose or teach at least the flexure forming part or the flexible member “…between the medium carrying part and the transfer part in the carrying direction” (emphasis added by Examiner).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        2/9/2022